Voto disidente del Juez
Presidente Interino, Señor Pérez Pimentel
San Juan, Puerto Rico, a 5 de octubre de 1972
Voto porque se expida un auto alternativo de mandamus. Estimo que dentro del presente recurso el Tribunal está facultado para considerar la constitucionalidad de la Sec. 48a de la Ley Núm. 79 de 25 de junio de 1919, según enmendada, 16 L.P.R.A. § 173, como paso previo para decidir si se ordena o no lo solicitado por el peticionario.
Estando a pocos días de la celebración de las elecciones generales y tratándose aquí de la reclamación por un elector de su derecho a participar en el proceso eleccionario sirviendo en las Juntas de colegio electoral y encontrándose en la misma situación, según se alega, otros 20,000 ciudadanos, el Tribunal ha debido asumir jurisdicción en el asunto, máxime cuando en la actualidad no hay, prima facie, una base razo-nable para que la ley declare, como lo hace, incompatibles con los cargos de miembros de las juntas de colegio electoral y recusadores con cualesquiera otro cargo desempeñado o pagado con dinero del Gobierno Federal de los Estados Unidos, o de cualquiera de sus agencias en Puerto Rico, en la fecha en que se celebren las elecciones o pagado durante dos meses con anterioridad a las mismas.
—O—